IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

STATE OF WASHINGTON,                                                                )   No. 73730-9-I
                                                                                    )
                                         Respondent,                                )
                                                                                    )
                                v.                                                  )
                                                                                    )   UNPUBLISHED OPINION
JASON DOUGLAS HOFF,                                                                 )
                                                                                    )
                                         Appellant.                                 )   FILED:   APR 1 8 2016
_________________________________________________________________________________   )
              PER CURIAM. Jason Hoff appeals from the judgment and sentence entered

following his conviction for one count of failing to register as a sex offender and

one count of violating community custody. The parties have filed a joint motion

for remand. We grant the motion and reverse Mr. Hoff’s conviction for failing to

register as a sex offender. The matter is remanded to the trial court with                                             C,
                                                                                                                    ~U)O

instructions to dismiss the failing to register charge with prejudice and to                                        ~

resentence Mr. Hoff on the remaining count of violating community custody.                                          ~
                                                                                                                    __
                                                                                                                    _-   >~,r9
              Reversed and remanded.
                                                                                                                    —E~2
                                                                                         Forthe court:


                                                                                                   cz~k   e




                                                                                                              ci: